DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over EP1148316A1 to Komazawa in view of U.S. Pat. No. 10832429 to Blasco Claret et al. hereinafter referred to simply as, “Blasco Claret”.
With respect to claims 1 and 26, Komazawa disclose a conveyor system comprising:
a conveyor (see numeral 2 in Fig. 1 and col. 5, lines 18) extending in width from a first side to an opposite second side and advancing packages (A, B) in a conveying direction (see arrow in Fig. 1);	
a distance-measuring system (see numerals 1, 4 in Fig. 1) measuring the profile (see numeral 4 in Fig. 1 and col. 5, lines 18-19) of the packages (A, B) at discrete spots extending across the width of the conveyor to produce a series of sequential profile measurements (col. 1, lines 36-39) at each discrete spot.  Yoshida does not disclose: a controller programmed to execute instructions to:
(a) compute derivatives of the series of profile measurements for each of the discrete spots;
(b) detect edges of the packages from steps in the derivatives of the series of profile measurements.  

Blasco Claret et al. teaches 
a controller programmed to execute instructions to:
(a) compute derivatives of the series of profile measurements for each of the discrete spots;
(b) detect edges of the packages from steps in the derivatives of the series of profile measurements.  (see Fig. 5, 508, 509 and col. 18, lines 39-42 and lines 53-56).  

With respect to claims 3-10 and 17, Komazawa and Blasco Caret include all the claimed features but do not include the particular variations of each of these claims.  However, a person having ordinary skill in the art would conceive of each of these variations as obvious to try based on the particular needs of a given set up.  These are variations of claim 1.  Expected beneficial results are evidence of obviousness just as unexpected beneficial results are evidence of nonobviousness.  In re Skoner, 517 F.2d 947, 186 USPQ 80 (CCPA 1975).

Allowable Subject Matter
Claims 18-25 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 is allowable because the prior art does not teach or disclose a controller that converts measuring sensor signals into profiles indicative of the depth of the mass flow in a particular zone.  The combination with the rest of their claim language is not taught or fairly suggested in the prior art
Claims 2, 11-16 and 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  As to claim 2, the prior art does not teach or disclose a speed sensor providing information to a controller that repeats steps (a) and (b) at the rate of the speed conveyor, in combination with the rest of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651